NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30257

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00016-BMM

 v.
                                                MEMORANDUM*
RYAN JASON TATSEY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Ryan Jason Tatsey appeals from the district court’s judgment and challenges

his guilty-plea convictions and 88-month concurrent sentences for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846,

and money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i). Pursuant to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Tatsey’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Tatsey the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Tatsey’s conviction.

We accordingly affirm Tatsey’s conviction.

         Tatsey waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Tatsey’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

         We remand the case to the district court with instructions to correct the

judgment to reflect the correct statute of conviction for the money laundering

offense: 18 U.S.C. § 1956(a)(1)(A)(i).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.




                                            2                                    16-30257